 

EXHIBIT 10.01







AMENDMENT TO CONSULTING AGREEMENT BY AND BETWEEN CONSOLIDATION SERVICES, INC.
AND CARL CASARETO




This Amendment ("Amendment") to the consulting agreement by and between
CONSOLIDATION SERVICES, INC. ("Company") and Carl Casareto ("Consultant").

WITNESSETH:

WHEREAS, effective December 1st 2012, the Company and Consultant entered into a
consulting agreement (the "Agreement"); and

WHEREAS, the Consultant is proving to be a valuable addition to the management
of the Company; and

WHEREAS, the Company wishes to provide to Consultant additional incentive
compensation, in the form of shares of its common stock.

WHEREAS, the Corporation’s common shares are currently quoted at, and have most
recently traded for, the equivalent of $0.08 (8 cents) per share.

NOW, THEREFORE, for good and valuable consideration, the Company hereby agrees
to issue to Consultant, as additional consideration under the Agreement, two
hundred thousand (200,000) shares of its common stock.

IN WITNESS WHEREOF, the parties have executed this Amendment on this 11th day of
January 2013.







For:  CONSOLIDATION SERVICES, INC.










By:_/s/ Richard S. Polep

Richard S. Polep,

Chief Financial Officer













For:  CONSULTANT







/s/ Carl Casareto

Carl Casareto



